Petition for rehearing denied June 29, 1937                        ON PETITION FOR REHEARING                              (69 P.2d 963)
The respondent has filed a petition for rehearing, but in his petition there are no propositions raised that the court did not give full and careful consideration to in the opinion, and the petition for rehearing will be denied.
It is further suggested that in the opinion no disposition was made by the court regarding costs and disbursements. Unless the opinion otherwise provides, costs and disbursements in an equity suit are allowable to the prevailing party. However in this cause, after due consideration, we are of the opinion that neither party shall recover costs and disbursements in this court, and the mandate will so provide. *Page 694